NO. 07-08-0371-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



DECEMBER 29, 2008

______________________________





TOM BERNSON d/b/a BERNSON ENTERPRISES,



Appellant



v.



TRANSIT MIX CONCRETE & MATERIALS COMPANY,



Appellee

_________________________________



FROM THE 181
st
 DISTRICT COURT OF RANDALL COUNTY;



NO. 57,326-B; HON. JOHN B. BOARD, PRESIDING

_______________________________



Abatement and Remand

_________________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

Tom Bernson d/b/a Bernson Enterprises, appellant, appeals a judgment of the 181
st
 District Court of Randall County in favor of Transit Mix Concrete & Materials Company, appellee.  
On December 19, 2008, appellant and appellee, through their counsel, filed a joint motion to abate the appeal and permit proceedings in the trial court to effectuate a settlement agreement.  
See 
Tex. R. App. P
.
 42.1(a)(2)(C) (authorizing same).  The parties have reached an agreement to settle and compromise their differences and disputes, not only on the issues which are the subject of this appeal, but also in collateral proceedings.

Accordingly, we abate this appeal and remand the cause to the 181
st
 District Court for Randall County, Texas (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine whether to effectuate the settlement.  		

The trial court shall 1) execute findings of fact and conclusions of law addressing whether it effectuated the settlement, 2) execute all orders necessary to effectuate the settlement if it so chooses, and 3) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter.  Additionally, the trial court shall then file the supplemental record with the clerk of this court on or before January 28, 2009.  Should further time be needed by the trial court to perform these tasks, then same must be requested before January 28, 2009.  Finally, if the settlement is effectuated, the parties are directed to file a joint motion of dismissal on or before January 28, 2009.  If that deadline is not met, then the court will reinstate the record and dismiss the appeal for want of prosecution.

It is so ordered.



Per Curiam